Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 24 Jan 2022 is acknowledged. Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borin (US 3,817,430) in view of Kos (US 5,243,964). 
Regarding Claim 1, Borin discloses a container for use in food preparation comprising: a container body (cup 14), wherein said container body defines a top opening (top near 20), said container body comprising high temperature resin (plastic, Col. 3, Ln. 8-9); a handle positioned on the exterior of 
Boring is silent to specifically reciting wherein said high temperature resin is configured for heating an edible liquid to a temperature of 315 to 345 Fahrenheit. However, since Borin is directed to containers for storing and dispensing liquids (see abstract), it would be reasonable to expect Borin’s container to be usable with hot beverages such as tea or coffee which can have temperatures close to boiling. Therefore, the container should be capable of temperatures well above 212°F. In any case, Kos is relied on to teach similar containers for storing and dispensing liquid, wherein the container is made of a resin composition that is capable of being stable at temperatures up to 350°F (Col. 3, Ln. 16-35). Therefore, since both Borin and Kos are directed to plastic containers for storing and dispensing liquid beverage, it would have been obvious to one of ordinary skill in the art to use known materials used for the same purpose (see MPEP 2144.06). Also, it would have been obvious to one of ordinary skill in the art to use the material of Kos for high heat applications. 
Regarding Claim 2, Borin further teaches wherein said container body further comprises a removable lid (lid 20), said removable lid is configured for at least partially covering said top opening and securing to said container body (see Fig. 2).
Regarding Claim 3, Borin further teaches wherein said removable lid is configured to allow pouring of said edible liquid through said spout when said removable lid is secured to said container body (see Fig. 4 and Col. 3, Ln. 1-7).
Regarding Claim 4, Borin further teaches wherein said removable lid defines an opening (22, see Fig. 4), wherein said opening is configured for the insertion of a thermometer. That is, one would be capable of lifting the flap 22 to form an opening and insert a thermometer therethrough. 
Regarding Claim 6, Borin further teaches wherein said container is configured to be stackable (Col. 3, Ln. 49-53).
Regarding Claim 7, the claim is rejected for reasons similar to the rejection of Claim 1, 2, and 3. 
Regarding Claim 8
Regarding Claim 9, Borin further teaches wherein said removable lid defines an opening (22, see Fig. 4), wherein said opening is configured for the insertion of a thermometer. That is, one would be capable of lifting the flap 22 to form an opening and insert a thermometer therethrough. 


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1 and 7, further in view of Sachtleben (US 2018/0303278). 
Regarding Claims 5 and 10, the combination is silent to wherein an upper ridge and a lower ridge are positioned below said spout, wherein said upper ridge and said lower ridge are configured to allow said container to be rested via said ridges on a secondary container when said edible liquid is being poured from said container. Sachtleben is relied on to teach a container for holding and dispensing hot liquid (i.e. coffee, paragraph 2), which comprises an upper and a lower ridge positioned below the spot (see 10, Fig. 1). The ridges serve as level marks to indicate to the user the amount of liquid being poured in. Therefore, since Sachtleben is also directed to a container for hold, and dispensing liquid, and Kos discloses a material that is transparent plastic (Col. 2, Ln. 65-68), it would have been obvious to one of ordinary skill in the art to provide protruding ridges to allow visual indication of the amount of liquid within the container. 
Since the ridges of Sachtleben are protruding away from the surface of wall 2 (paragraph 18), the ridges would also be capable of allowing the container to be rested on a secondary container when said liquid is being poured. Also, the protruding ridges are capable of preventing slipping of said container when the contents are being poured, since the ridges similarly provides an obstacle on a smooth surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792